DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7-8, 10-11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berneuil (US 5029439) in view of Shah (US 20110124483).
Regarding claim 1, Berneuil discloses A shaft failure protection system (abstract) comprising: an engine core comprising a turbine, a compressor, and a shaft connecting the turbine and the compressor (Figure 3 shows a turbine with a compressor, turbine, and shaft); a first braking element connected to a rotating part of the turbine (Figure 3, item 9); a second braking element connected to a static part of the turbine (Figure 3, item 117); wherein the first braking element and the second braking element are arranged at an axial distance under normal operating conditions (Figure 3 shows items 117 and 9 being axially distanced from each other) and configured to contact each other in case of a failure of the shaft and an associated axial displacement of the rotating part of turbine (column 2, lines 52-60), wherein the first braking element comprises a first friction material and the second braking element comprises a second friction material (column 2, lines 61-68 describes that material is placed on those surfaces to assist with the baking of the engine)  wherein, in case of a failure of the shaft and an associated axial displacement of the rotating part of the turbine, the first friction material and the second friction material contact each other to reduce rotational speed of the rotating part of the turbine by frictional forces (column 2, lines 52-68 describes the surfaces contacting each other to stop rotation, which would have to include frictional forces as part of the braking). However, Berneuil does not explicitly disclose that the materials either include carbon-silica composites or carbon-fiber reinforced carbon.
Berneuil and Shah are analogous prior art because both describe carbon-based materials that can be used in braking. Berneuil already describes that the added material on the surfaces to assist with the braking can be a deposition of ceramic type of a composite material with long fibres, meaning there is already a discussion that composite and ceramic based materials can be used in the structure of Berneuil. Shah describes a silicon carbide matrix material with carbon fibers distributed in them (Par. 0078) that can be used advantageously used as a brake structure (Par. 0082). Further, Shah describes that the material can have good wear resistance (Par. 0082). As Berneuil already describes that both ceramics and carbon fibers are effective materials, the silicon carbide material with carbon fibers would provide predictable results in the system. Thereby, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the silicon carbide matrix material with carbon fibers in the coating material of Berneuil because it helps provide good wear resistance and simple substitution of one known element for another to obtain predictable results is obvious. See MPEP 2143(I)(B).
Regarding claim 2, Berneuil in view of Shah teaches the first friction material and the second friction material each comprise a carbon-silica composite, wherein the carbon-silica composite is a carbon fibre reinforced silicon carbide, wherein carbon fibres are integrated in a silicon carbide (SiC) matrix (Shah paragraph 0078).
Regarding claim 3, Berneuil in view of Shah teaches that the first friction material and the second friction material are chosen such that the coefficient of kinetic friction between these materials is in the range between 0.15 and 0.8 at the operating temperature. The specification of the instant application states that the coefficient of kinetic friction is dependent on the force pressing the two surfaces together and the actual friction force. Because of this, the coefficient is not simply based on the material properties, meaning that any material under certain force conditions is capable of providing the coefficient of kinetic friction of these limitations. Further, this means that the kinetic friction coefficient is dependent on the operating conditions. As this claim is an apparatus claim, as long as the structure is disclosed in the claim and the structure is capable of achieving the conditions, the limitations are met.
Regarding claim 4, Berneuil in view of Shah teaches that the first friction material and the second friction material are chosen such that the coefficient of kinetic friction between these materials is in the range between 0.4 and 0.6 at the operating temperature. The specification of the instant application states that the coefficient of kinetic friction is dependent on the force pressing the two surfaces together and the actual friction force. Because of this, the coefficient is not simply based on the material properties, meaning that any material under certain force conditions is capable of providing the coefficient of kinetic friction of these limitations. Further, this means that the kinetic friction coefficient is dependent on the operating conditions. As this claim is an apparatus claim, as long as the structure is disclosed in the claim and the structure is capable of achieving the conditions, the limitations are met.
Regarding claim 7, Berneuil in view of Shah teaches that the first friction material and second friction material are identical. The rejection of claim 1 above uses the same material for both of the braking surfaces.
Regarding claim 8, Berneuil in view of Shah teaches that rotating part of the turbine is a rotor disc (Berneuil figure 2, item 6), wherein the first braking element is connected to a sealing element structure coupled to the rotor disc (as no structure is given to the sealing element, any structure that is capable of sealing meets the limitations. As under breakage conditions item 9 moves to create a sealing surface with 17, item 9 is being considered a sealing surface and is on the rotor disc.
Regarding claim 10, Berneuil in view of Shah teaches that the first and second braking elements each comprise a surface (Berneuil Figure 2, items 9c and 17a), the surfaces contacting each other in the event of shaft failure (column 2, lines 52-68 describes the surfaces contacting each other to stop rotation).
Regarding claim 11, Berneuil in view of Shah teaches that the surface is a flat surface (Berneuil Figure 2, items 9c and 17a).
Regarding claim 13, Berneuil in view of Shah teaches that the first braking element and/or the second braking elements is in the form of a ring (column 2, lines 23-41 describes item 9 being a ring and that pieces of the collar 14 are annular, meaning that the vane structure is annular and thereby a part of a ring).

Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berneuil (US 5029439) in view of Shah (US 20110124483) as applied to claim 3 above, and further in view of Nagaraj (US 20050170200).
Regarding claim 5, Berneuil in view of Shah teaches the limitations of claim 3 but does not explicitly describe the operating temperature being 500 degrees C. Berneuil and Nagaraj are analogous prior art because both describe components used in turbine engines. Nagaraj describes a turbine engine with operating temperatures that are up to about 1540 degrees Celsius (Par. 0008). This further means that during startup any temperature between ambient temperature and 1540 degrees Celsius can be the operating temperature. As Berneuil in view of Shah describes turbine structures and no engine operating temperature is described, the structure of Berneuil in view of Shah would provide predictable results in the engine of Nagaraj. Thereby, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the structure of Berneuil in view of Shah in the engine of Nagaraj because combining prior art elements according to known methods is obvious with predictable results. See MPEP 2143(I)(A). Further, the claim does not describe where the operating temperature is measured so as long as the structure is capable of operating at that temperature at some point of the engine the temperature is taught.
Regarding claim 6, Berneuil in view of Shah teaches the limitations of claim 3 but does not explicitly describe the operating temperature being 1300 degrees C. Berneuil and Nagaraj are analogous prior art because both describe components used in turbine engines. Nagaraj describes a turbine engine with operating temperatures that are up to about 1540 degrees Celsius (Par. 0008). This further means that during startup any temperature between ambient temperature and 1540 degrees Celsius can be the operating temperature. As Berneuil in view of Shah describes turbine structures and no engine operating temperature is described, the structure of Berneuil in view of Shah would provide predictable results in the engine of Nagaraj. Thereby, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the structure of Berneuil in view of Shah in the engine of Nagaraj because combining prior art elements according to known methods is obvious with predictable results. See MPEP 2143(I)(A). Further, the claim does not describe where the operating temperature is measured so as long as the structure is capable of operating at that temperature at some point of the engine the temperature is taught.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berneuil (US 5029439) in view of Shah (US 20110124483) as applied to claim 1 above, and further in view of Bart (US 20090126336).
Regarding claim 9, Berneuil in view of Shah teaches the limitations of claim 1 as seen in the 103 rejection above but does not explicitly disclose that the second braking element is connected to a bearing structure for the shaft. Berneuil in view of Shah and Bart are analogous prior art because both describe braking structures for gas turbine engines. Bart teaches the second braking element connected to a bearing structure for the shaft (Figure 2 shows that the stationary element 110A is located on the exhaust casing 10 which is shown to be connected to the bearing structure 81 in figure 1). Both Berneuil in view of Shah and Bart show exhaust casings as the stationary parts of the structure and Berneuil in view of Shah does not show how far radially inward the exhaust casing extends. Because both show very similar structures, the exhaust casing extending radially inward to be connected to the shaft bearing as shown in Bart would have provided predictable results. Thereby, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the exhaust casing connect to the bearing as described in Bart because combining prior art elements according to known methods is obvious with predictable results. See MPEP 2143(I)(A).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berneuil (US 5029439) in view of Shah (US 20110124483) as applied to claim 10 above, and further in view of Orlandi (EP 3184672).
Regarding claim 12, Berneuil in view of Shah teaches the limitations of claim 10 as seen in the 103 rejection above but does not explicitly disclose surface treatment to increase the roughness. Berneuil in view of Shah and Orlandi are analogous prior art because both describe structures using CMC to be used in gas turbine engines. Orlandi teaches using an electrolytic treatment to improve surface roughness of a composite material reinforced with CMC fibers (abstract and paragraph 0064) that can be used for brake systems. Because both structures describe CMC materials that can be used for braking systems and they both use composite materials with CMC fibers, the surface treatment of Orlandi would provide predictable results in the braking system of Berneuil in view of Shah. Thereby, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the surface treatment of Orlandi in the system of Berneuil in view of Shah because it helps improve roughness and braking ability (abstract and paragraph 0064) and combining prior art elements according to known methods is obvious with predictable results. See MPEP 2143(I)(A).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berneuil (US 5029439) in view of Shah (US 20110124483) as applied to claim 1 above, and further in view of Panzer (US 20180016937).
Regarding claim 14, Berneuil in view of Shah teaches the limitations of claim 1 as seen in the 103 rejection above but does not explicitly disclose the turbine being a high pressure turbine of the engine core. Berneuil in view of Shah and Panzer are analogous prior art because they both describe brakes to be used in case of shaft failure in gas turbine engines. Panzer teaches that it is advantageous to provide a braking element in the high pressure turbine (Par. 0004) to prevent overspeed failure of the system. As both Berneuil in view of Shah and Panzer describe emergency brakes to be used in case of shaft failure and both describe them being used in turbine sections, the brake of Berneuil in view of Shah would provide predictable results in the high pressure turbine of Panzer. Thereby, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place the brake of Berneuil in view of Shah in the HPT of Panzer because simple substitution of one known element for another to obtain predictable results is obvious. See MPEP 2143(I)(B).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berneuil (US 5029439) in view of Shah (US 20110124483) as applied to claim 1 above, and further in view of Becoulet (US 20160097298).
Regarding claim 15, Berneuil in view of Shah teaches the limitations of claim 1 as seen in the 103 rejection above but does not explicitly disclose the turbine being part of an aircraft system. Berneuil in view of Shah and Becoulet are analogous prior art because both describe gas turbine engine braking systems. Becoulet teaches having a gas turbine rotor brake to be used as part of an aircraft (Pars. 0002-0004). Berneuil in view of Shah does not describe what apparatus the gas turbine engine is to be used in. Because both structures are used in braking of a gas turbine engine the structure of Berneuil in view of Shah would provide predictable results even if the gas turbine engine was used in an aircraft as described in Becoulet. Thereby, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the structure of Berneuil in view of Shah in a turbine engine used in an aircraft as described in Becoulet because combining prior art elements according to known methods is obvious with predictable results. See MPEP 2143(I)(A).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892. The examiner has cited various other overspeed structures and turbine engine brakes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE C RIBADENEYRA whose telephone number is (469)295-9164. The examiner can normally be reached Mon-Fri 9:00-5:00 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEODORE C RIBADENEYRA/            Examiner, Art Unit 3745                                                                                                                                                                                            
/David E Sosnowski/            SPE, Art Unit 3745